United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4182
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Terry D. Williams,                      * Western District of Missouri.
                                        *
             Appellant.                 *       [UNPUBLISHED]
                                   ___________

                             Submitted: September 7, 2005
                                 Filed: September 14, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Terry Williams pleaded guilty to being a felon in possession of firearms. The
presentence report recommended an increase in base offense level for possessing the
firearms in connection with another felony; Mr. Williams objected to this
enhancement under Blakely v. Washington, 124 S. Ct. 2531 (2004). At sentencing,
the district court1 stated that it could use the Guidelines for advisory purposes, and
found by a preponderance of the evidence that Mr. Williams had possessed the
firearms in connection with drug sales. Applying the enhancement and arriving at a

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Guidelines imprisonment range of 57-71 months, the court imposed a sentence of
57 months in prison and 3 years' supervised release. Mr. Williams appeals his
sentence, arguing that the enhancement was erroneous under Blakely and United
States v. Booker, 125 S. Ct. 738 (2005).

      We conclude that the district court did not err in applying the enhancement
under an advisory Guidelines scheme, and that the sentence was not unreasonable.
See Booker, 125 S. Ct. at 756-57, 764-67 (Guidelines are only advisory; courts
should review sentences for unreasonableness); United States v. Pirani, 406 F.3d 543,
551 (8th Cir.2005) (en banc) (holding Booker error is avoided when district court
calculates proper Guidelines sentencing range, treats Guidelines as advisory, and
imposes reasonable sentence), petition for cert. filed, (U.S. July 27, 2005) (No. 05-
5547). Accordingly, we affirm.
                      ______________________________




                                         -2-